Title: To James Madison from Alexander J. Dallas, 11 September 1815
From: Dallas, Alexander James
To: Madison, James


                    
                        Dear Sir.
                        11 Sept. 1815
                    
                    On my return from New-York, I received your favor of the 2d. instant, and the copy of Mr. Crawford’s letter on the question of brevet rank.
                    I can add nothing, by way of information on public points, to the last communication of the talk of our Commissioners. Mr. Gallatin has, probably, written to you at large, on all that relates to the mission. As to his future pursuits, he has left me compleatly in the dark. Sometimes I think he looks towards France; then towards Congress; then towards the Treasury; and ultimately towards his western Farm. Though silent to me, I presume he will speak distinctly to you. Mr. Clay leaves Philadelphia tomorrow, or the next day, taking Washington in his way to Kentucky. He seems to be satisfied with the prospect of returning to the Chair in the House of Representatives.
                    Commodore Lewis has just escorted Joseph Bonaparte from New-York to Philadelphia. The Ex-King travels as Count Sourvellier; and is lodged with Mr. Clay at the Mansion House.
                    I will send an answer to the question on brevet rank by the next Mail. I am, Dear Sir, most respectfully & faithfully Yrs.
                    
                        A. J. Dallas
                    
                